DETAILED ACTION
	This Office action is responsive to communication received 03/17/2021 – application papers received; 06/17/2021 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 16/595,331 10/07/2019 PAT 10960280 which is a CON of 15/948,893 04/09/2018 PAT 10434389 which is a CIP of 15/862,419 01/04/2018 PAT 10265591
which is a CON of 15/369,303 12/05/2016 PAT 9878222 which is a CON of 14/614,175 02/04/2015 PAT 9539475 which is a CON of 13/745,507 01/18/2013 PAT 8951143 which claims benefit of 61/590,228 01/24/2012 and is a CIP of 12/762,182 04/16/2010 PAT 8449405
which claims benefit of 61/186,311 06/11/2009 and said 15/948,893 04/09/2018 claims benefit of 62/483,246 04/07/2017.
Drawings
The drawings were received on 03/17/2021.  These drawings are acceptable.
Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, line 15, “the receptacle top wall” lacks proper antecedent basis.  Note that line 6 only recites receptacle top. 
	As to claim 2, this claim shares the indefiniteness of claim 1. 
	As to claim 3, lines 2-3, “the top wall of the receptacle” lacks proper antecedent basis. In lines 4-5, “the bottom wall of the receptacle” lacks proper antecedent basis.
	As to claims 4 and 5, these claims share the indefiniteness of claim 1. 
	As to claim 6, line 2, “the single surface” lacks proper antecedent basis.
	As to claim 7, line 2, “the single surface” lacks proper antecedent basis.
	As to claim 8, this claim shares the indefiniteness of claim 1.
	As to claim 9, line 1, “the top wall” (of the receptacle) lacks proper antecedent basis. 
	As to claim 10, line 2, before “weight” (second occurrence), the phrase --multi-density--should be inserted for added clarity. 
	As to claims 11 and 12, these claims share the indefiniteness of claim 1.
As to claim 13, line 19, “the receptacle top wall” lacks proper antecedent basis. 
	As to claim 14, line 2, “the single surface” lacks proper antecedent basis.
	As to claim 15, line 2, “the single surface” lacks proper antecedent basis.
	As to claims 16-19, these claims share the indefiniteness of claim 13. 
	As to claim 20, “the entire rear region” lacks proper antecedent basis. It is suggested to either recite --an entire rear region-- or recite --the rear region entirely--.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,960,280.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘280 patent, on the one hand are more specific than the instant claims.  For example, the claims of the ‘280 patent further require “the second weight component comprises a tungsten alloy having a weld-adverse trait with respect to the body; the second weight component comprises at least 60% of a total volume of the multi-density weight; and the multi-density weight is received into the receptacle”.  On the other hand, the claims of the ‘280 patent lack the features “the receptacle comprises at least 60% of the rear region of the club head body” (claim 4) and “the multi-density weight component partially fills the receptacle” (claim 12).  Here, altering the % occupied of the rear region of the club head body by the receptacle or only partially filling the receptacle with the multi-density material in the claimed device of the ‘280 patent would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention considering that having the receptacle account for more or less of a percentage of the rear region of the club head body or having the receptacle partially filled or completely filled with the multi-density weight material would have enabled the skilled artisan to modify the weight distribution of the club head and reposition a location of the center of gravity of the club head.  As to the remaining limitations in the claims, note the following comments:
As to claims 1 and 2, see claims 1 and 11 of the ‘280 patent.
As to claims 3 and 5, see claims 2-4 and 18 of the ‘280 patent. 
As to claim 6, see claim 14 of the ‘280 patent.
As to claims 7 and 9, see claim 15 of the ‘280 patent. 
As to claim 8, see claim 8 of the ‘280 patent. 
As to claim 10, see claim 10 of the ‘280 patent. 
As to claim 11, see claim 19 of the ‘280 patent.
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,960,280 in view of Vincent (USPN 5,833,551).  The claims of the ‘280 patent differ from the claimed invention in that the claims of the ‘280 patent lack the feature “wherein the receptacle base extends the entire length of the club head body in the heel and toe direction”. Vincent shows it to be old in the art to provide a receptacle area at a rear region of the club head body within which a weight member is fitted such that the mass of the weight may be distributed along the length of the club head, as desired, whereby a moment of inertia of the club head and a location of the center of gravity of the club head may be more precisely tailored.  See col. 2, lines 58-67 and col. 11, line 18 through col. 12, line 13 in Vincent.  In view of the patent to Vincent, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘280 patent by extending the receptacle base across the entire length of the club head body in the heel and toe direction, with there being a reasonable likelihood of success that having the receptacle shaped to follow the length of the club head would have enabled the overall mass distribution of the club head to be adjusted so as to enable the skilled artisan to manipulate the moment of inertia and the location of the center of gravity of the club head. 

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,434,389.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘389 patent, on the one hand are more specific than the instant claims.  For example, the claims of the ‘389 patent further require “the second weight component comprises a tungsten alloy having a weld-averse trait with respect to the body; the second weight component is at least partially bounded by the first weight component; and a thickness of the first weight component around the second weight component is at least 0.075 inch”.  On the other hand, the claims of the ‘389 patent lack the features “the receptacle comprises at least 60% of the rear region of the club head body” (claim 4) and lacks “the receptacle further comprises barbing elements configured to interlock with the multi-density weight” (claim 10) and ”the multi-density weight component partially fills the receptacle” (claim 12).  Here, altering the % occupied of the rear region of the club head body by the receptacle or only partially filling the receptacle with the multi-density material would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention considering that having the receptacle account for more or less of a percentage of the rear region of the club head body or having the receptacle partially filled or completely filled with the multi-density weight material in the claimed device of the ‘389 patent would have enabled the skilled artisan to modify the weight distribution of the club head and reposition a location of the center of gravity of the club head.  Here, the use of barbing elements to securely couple the multi-density weight within the receptacle would have involved the obvious use of a common mechanical expedient used for securing mating parts.  As to the remaining limitations in the claims, note the following comments:
As to claims 1 and 2, see claims 1 and 11 of the ‘389 patent.
As to claims 3 and 5, see claims 6-9 and 17-18 of the ‘389 patent. 
As to claim 6, see claim 4 of the ‘389 patent.
As to claims 7 and 9, see claims 3 and 13 of the ‘389 patent. 
As to claim 11, see claim 16 of the ‘389 patent.
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,434,389 in view of Vincent (USPN 5,833,551).  The claims of the ‘389 patent differ from the claimed invention in that the claims of the ‘389 patent lack the feature “wherein the receptacle base extends the entire length of the club head body in the heel and toe direction”. Vincent shows it to be old in the art to provide a receptacle area at a rear region of the club head body within which a weight member is fitted such that the mass of the weight may be distributed along the length of the club head, as desired, whereby a moment of inertia of the club head and a location of the center of gravity of the club head may be more precisely tailored.  See col. 2, lines 58-67 and col. 11, line 18 through col. 12, line 13 in Vincent.  In view of the patent to Vincent, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘389 patent by extending the receptacle base across the entire length of the club head body in the heel and toe direction, with there being a reasonable likelihood of success that having the receptacle shaped to follow the length of the club head would have enabled the overall mass distribution of the club head to be adjusted so as to enable the skilled artisan to manipulate the moment of inertia and the location of the center of gravity of the club head. 

Claims 1, 2, 4, 5, 8, 10, 11 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of USPN 9,017,186.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘186 patent, on the one hand are more specific than the instant claims.  For example, the claims of the ‘186 patent further require “the second weight component comprises a material having a weld-averse trait with respect to the body”.  On the other hand, the claims of the ‘186 patent lack the features “the receptacle comprises at least 60% of the rear region of the club head body” (claim 4) and lacks ”the multi-density weight component partially fills the receptacle” (claim 12).  Here, altering the % occupied of the rear region of the club head body by the receptacle or only partially filling the receptacle with the multi-density material in the claimed device of the ‘186 patent would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention considering that having the receptacle account for more or less of a percentage of the rear region of the club head body or having the receptacle partially filled or completely filled with the multi-density weight material in the claimed device of the ‘186 patent would have enabled the skilled artisan to modify the weight distribution of the club head and reposition a location of the center of gravity of the club head.  Here, the use of barbing elements to securely couple the multi-density weight within the receptacle would have involved the obvious use of a common mechanical expedient used for securing mating parts.  As to the remaining limitations in the claims, note the following comments:
As to claims 1 and 2, see claims 1 and 21 of the ‘186 patent.
As to claim 5, see claim 14 of the ‘186 patent. 
As to claim 8, see claims 6 and 9 of the ‘186 patent.
As to claim 10, see claim 4 of the ‘186 patent.
As to claim 11, see claims 13-15 of the ‘186 patent. 
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of USPN 9,017,186 in view of Vincent (USPN 5,833,551).  The claims of the ‘186 patent differ from the claimed invention in that the claims of the ‘186 patent lack the feature “wherein the receptacle base extends the entire length of the club head body in the heel and toe direction”. Vincent shows it to be old in the art to provide a receptacle area at a rear region of the club head body within which a weight member is fitted such that the mass of the weight may be distributed along the length of the club head, as desired, whereby a moment of inertia of the club head and a location of the center of gravity of the club head may be more precisely tailored.  See col. 2, lines 58-67 and col. 11, line 18 through col. 12, line 13 in Vincent.  In view of the patent to Vincent, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘186 patent by extending the receptacle base across the entire length of the club head body in the heel and toe direction, with there being a reasonable likelihood of success that having the receptacle shaped to follow the length of the club head would have enabled the overall mass distribution of the club head to be adjusted so as to enable the skilled artisan to manipulate the moment of inertia and the location of the center of gravity of the club head. 

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of USPN 8,449,405.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘405 patent, on the one hand are more specific than the instant claims.  For example, the claims of the ‘405 patent further require “the second weight component comprises a tungsten alloy having a weld-adverse trait with respect to the body; the second weight component comprises at least 60% of a total volume of the multi-density weight; and the multi-density weight is received into the receptacle”.  On the other hand, the claims of the ‘405 patent lack the features “the receptacle comprises at least 60% of the rear region of the club head body” (claim 4) and “the multi-density weight component partially fills the receptacle” (claim 12).  Here, altering the % occupied of the rear region of the club head body by the receptacle or only partially filling the receptacle with the multi-density material in the claimed device of the ‘405 patent would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention considering that having the receptacle account for more or less of a percentage of the rear region of the club head body or having the receptacle partially filled or completely filled with the multi-density weight material would have enabled the skilled artisan to modify the weight distribution of the club head and reposition a location of the center of gravity of the club head.  As to the remaining limitations in the claims, note the following comments:
As to claims 1 and 2, see claims 1 and 7 of the ‘405 patent.
As to claim 3, see claim 15 of the ‘405 patent. 
As to claim 5, see claim 5 of the ‘405 patent. 
As to claims 6, 7 and 9, see claim 7 of the ‘405 patent. 
As to claim 8, see claim 5 of the ‘405 patent. 
As to claim 10, see claim 4 of the ‘405 patent. 
As to claim 11, see claim 9 of the ‘405 patent.
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of USPN 8,449,405 in view of Vincent (USPN 5,833,551).  The claims of the ‘405 patent differ from the claimed invention in that the claims of the ‘280 patent lack the feature “wherein the receptacle base extends the entire length of the club head body in the heel and toe direction”. Vincent shows it to be old in the art to provide a receptacle area at a rear region of the club head body within which a weight member is fitted such that the mass of the weight may be distributed along the length of the club head, as desired, whereby a moment of inertia of the club head and a location of the center of gravity of the club head may be more precisely tailored.  See col. 2, lines 58-67 and col. 11, line 18 through col. 12, line 13 in Vincent.  In view of the patent to Vincent, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘405 patent by extending the receptacle base across the entire length of the club head body in the heel and toe direction, with there being a reasonable likelihood of success that having the receptacle shaped to follow the length of the club head would have enabled the overall mass distribution of the club head to be adjusted so as to enable the skilled artisan to manipulate the moment of inertia and the location of the center of gravity of the club head. 

Observations on Nonstatutory Obviousness-type Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims of the prior patents and copending application listed herein below. While no double patenting rejections based on the prior patents and copending application listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of the prior patents and copending application listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case. It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the prior patents and copending application identified here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers. The applicant is respectfully requested to provide further comment as to whether he believes that the claims of the prior patents and copending application listed herein below conflict, or do not conflict, with the claims of the instant application.
USPNs: 10265591; 9878222; 9539475; 9089748; and 8951143
United States Application Ser. No.: 17/648807

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

/
/
Claims 1-3, 5-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen (US PUBS 2017/0028271).
Note, under 35 U.S.C. 102(a)(1), the effective filing date of the claimed invention is 04/09/2018.  Here, the limitations in claim 1 directed towards “a receptacle, wherein the receptacle is formed by a receptacle base, a receptacle heel side wall, and a receptacle top… and wherein the receptacle base, the receptacle heel side wall, and the receptacle top wall are configured to secure the multi-density weight within the club head body” are first brought to light in the parent application 15/948,893, filed 04/09/2018.  Specifically, Figs. 38-43 and the accompanying description starting at col. 16, line 48 and continuing through to col. 21, line 45 in the issued USPN 10,434,389 patent first presents the subject matter related to the various parts of the receptacle and now included in the present claims.  The Petersen reference has a publication date of 02/02/2017, which is more than one year prior to the effective filing date of the claimed invention.
As to claim 1, Petersen shows a golf club head (Fig. 19) comprising: a body (1900) and a multi-density weight (element 1995; paragraph [0133]); wherein the body (1900) comprises a heel region (1902), a toe region (1901) opposite the heel region (1902), a sole region (1921), and a rear region (1920); wherein the body (1900) further comprises a receptacle (1990), wherein the receptacle (1990) is formed by a receptacle base, a receptacle heel side wall, and a receptacle top; wherein a portion of the rear region of the club head body comprises the receptacle (Figs. 25-26); wherein the multi-density weight comprises a first weight component comprising a first density; and a second weight component comprising a second density greater than the first density; wherein the multi-density weight comprises a top surface comprising the first weight component, and a base comprising the second weight component; wherein the multi-density weight further comprises a top wall, a bottom wall, a sole wall, a toe side wall, and a heel side wall; the first weight component comprises a tungsten alloy; and wherein the receptacle base, the receptacle heel side wall, and the receptacle top wall are configured to secure the multi-density weight within the club head body (i.e., paragraph [0133]).
As to claim 2, the multi-density weight comprises the first weight component and the second weight component (i.e., paragraph [0133, 0134]).
As to claim 3, the top wall of the multi-density weight is configured to abut with the top wall of the receptacle; the bottom wall of the multi-density weight is configured to abut with the bottom wall of the receptacle; the sole wall is configured to form a portion of the sole region of the club body; the toe side wall of the multi-density weight is configured to form a portion of the toe region of the club head body; and the heel side wall of the multi-density weight is configured to abut with the heel side wall of the receptacle. See Fig. 25. 
As to claim 5, the receptacle follows the contour of the toe region, the sole region, and the rear region; and the receptacle forms more of the rear region and the sole region than the toe region. Again, see Fig. 25. 
As to claim 6, here, “the single surface”, which lacks antecedent basis, is being interpreted as a surface common to the first and second components.  The language “via brazed bond” is being interpreted as part of a process and has no limiting effect in this structure claim.  See MPEP §2113.  In Petersen, the final product includes first and second weight components coupled to one another. See paragraph [0133]. 
As to claim 7, the first weight component and the second weight component are coupled at the single surface via weld bond. Here, “the single surface”, which lacks antecedent basis, is being interpreted as a surface common to the first and second components.  The language “via weld bond” is being interpreted as part of a process and has no limiting effect in this structure claim.  See MPEP §2113.  In Petersen, the final product includes first and second weight components may be coupled to one another via welding. See paragraphs [0131] and [0133]. 
As to claim 8, the top surface of the multi-density weight is visible when inserted in the receptacle; and the base of the multi-density weight is coupled or abutted against the receptacle base and not visible when inserted into the receptacle. As shown in Fig. 25, the “top surface”, as claimed, is simply a designation of an orientation of the club head body.  In this case, looking down from a top view, it is clear that a portion of the weight (1995) is visible. The “base” of the multi-density weight, which is housed within the receptacle, is clearly not visible.
As to claim 9, here, the language “is welded” is being interpreted as part of a process and has no limiting effect in this structure claim.  See MPEP §2113.  Nonetheless, the first weight component is welded, to the top wall, the bottom wall, the toe side wall, and the heel side wall of the receptacle. See paragraph [0131]. 
As to claim 11, the multi-density weight component entirely fills the receptacle. See Fig. 19 and insert (1995), which fills receptacle (1990). 
As to claim 12, the multi-density weight component (1995) partially fills the receptacle (1990).  See paragraph [0131]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US PUBS 2017/0028271) in view of Vincent (USPN 5,833,551).  
Note, under 35 U.S.C. 102(a)(1), the effective filing date of the claimed invention is 04/09/2018.  Here, dependent claim 4 includes the limitations in claim 1 directed towards “a receptacle, wherein the receptacle is formed by a receptacle base, a receptacle heel side wall, and a receptacle top… and wherein the receptacle base, the receptacle heel side wall, and the receptacle top wall are configured to secure the multi-density weight within the club head body” are first brought to light in the parent application 15/948,893, filed 04/09/2018.  Specifically, Figs. 38-43 and the accompanying description starting at col. 16, line 48 and continuing through to col. 21, line 45 in the issued USPN 10,434,389 patent first presents the subject matter related to the various parts of the receptacle and now included in the present claims.  As to independent claim 13, the limitations “wherein the body further comprises a receptacle, wherein the receptacle 1s formed by a receptacle base, and a receptacle top” and the limitations “wherein the receptacle base extends the entire length of the club head body in the heel to toe direction” first find antecedent basis in the parent application 15/948,893, filed 04/09/2018. Specifically, Figs. 38-43 and the accompanying description starting at col. 16, line 48 and continuing through to col. 21, line 45, with emphasis on col. 17, lines 27-38, in the issued USPN 10,434,389 patent first presents the subject matter related to the various parts of the receptacle and the extension of the receptacle along the heel-to-toe length of the rear region of the club head body and now included in the present claims.  The Petersen reference has a publication date of 02/02/2017, which is more than one year prior to the effective filing date of the claimed invention.
The publication to Petersen shows every feature claimed with the exception of “wherein the receptacle comprises at least 60% of the rear region of the club head body” (claim 4); “wherein the receptacle base extends the entire length of the club head body in the heel to toe direction” (claim 13); and “wherein the entire rear region comprises the multi-density weight” (claim 20).  Vincent shows it to be old in the art to provide a receptacle area at a rear region of the club head body within which a weight member is fitted such that the mass of the weight may be distributed along the length of the club head, as desired, whereby a moment of inertia of the club head and a location of the center of gravity of the club head may be more precisely tailored.  See col. 2, lines 58-67 and col. 11, line 18 through col. 12, line 13 in Vincent.  The arrangement in Vincent clearly teaches that the receptacle may comprise at least 60% of the rear region of the club head body and may extend the entire length of the club head body in the heel to toe direction.  In view of the patent to Vincent, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Petersen by having the receptacle comprise at least 60% of the rear region of the club head body or extending the receptacle base across the entire length of the club head body in the heel and toe direction, with there being a reasonable likelihood of success that having the receptacle shaped to follow the length of the club head would have enabled the overall mass distribution of the club head to be adjusted so as to enable the skilled artisan to manipulate the moment of inertia and the location of the center of gravity of the club head.  As to the remaining limitations in the claims, note the following remarks:
As to claim 13, Petersen shows a golf club head (Fig. 19) comprising: a body (1900) and a multi-density weight (element 1995; paragraph [0133]); wherein the body (1900) comprises a heel region (1902), a toe region (1901) opposite the heel region (1902), a sole region (1921), and a rear region (1920); wherein the body (1900) further comprises a receptacle (1990), wherein the receptacle (1990) is formed by a receptacle base, a receptacle heel side wall, and a receptacle top; wherein a portion of the rear region of the club head body comprises the  receptacle; wherein the receptacle follows the contour of the toe region, the heel region, the sole region, and the rear region; wherein the multi-density weight comprises a first weight component comprising a first density; and a second weight component comprising a second density greater than the first density (i.e., see paragraphs [0133, 0134]); wherein the multi-density weight comprises a top surface comprising the first weight component, and a base comprising the second weight component; wherein the multi-density weight further comprises a top wall, a bottom wall, a sole wall, a toe side wall, and a heel side wall (Fig. 19); the first weight component comprises a tungsten alloy (i.e., see paragraph [0135]); and wherein the receptacle base, the receptacle heel side wall, and the receptacle top wall are configured to secure the multi-density weight within the club head body (i.e., paragraph [0133]).
As to claim 14, here, “the single surface”, which lacks antecedent basis, is being interpreted as a surface common to the first and second components.  The language “via brazed bond” is being interpreted as part of a process and has no limiting effect in this structure claim.  See MPEP §2113.  In Petersen, the final product includes first and second weight components coupled to one another. See paragraph [0133].  
As to claim 15, the first weight component and the second weight component are coupled at the single surface via weld bond. Here, “the single surface”, which lacks antecedent basis, is being interpreted as a surface common to the first and second components.  The language “via weld bond” is being interpreted as part of a process and has no limiting effect in this structure claim.  See MPEP §2113.  In Petersen, the final product includes first and second weight components coupled to one another. See paragraph [0133].  
As to claim 16, the top surface of the multi-density weight is visible when inserted in the receptacle.  As shown in Fig. 25 in Petersen, the “top surface”, as claimed, is simply a designation of an orientation of the club head body.  In this case, looking down from a top view, it is clear that a portion of the weight (1995) is visible. 
As to claim 17, the multi-density weight component further comprises a geometry complementary to a geometry of the receptacle.  See Figs. 19 and 25 and paragraph [0131] in Petersen. 
As to claim 18, the multi-density weight component entirely fills the receptacle.  See paragraph [0131] in Petersen.
As to claim 19, the multi-density weight component partially fills the receptacle. See paragraph [0131] in Petersen. 

Claim 6 is alternatively rejected, and claim 10 is rejected, under 35 U.S.C. 103 as being unpatentable over Petersen (US PUBS 2017/0028271) in view of Jertsen (US PUBS 2010/0317461).  Note, under 35 U.S.C. 102(a)(1), the effective filing date of the claimed invention is 04/09/2018.  Here, dependent claims 6 and 10 include the limitations in claim 1 directed towards “a receptacle, wherein the receptacle is formed by a receptacle base, a receptacle heel side wall, and a receptacle top… and wherein the receptacle base, the receptacle heel side wall, and the receptacle top wall are configured to secure the multi-density weight within the club head body” are first brought to light in the parent application 15/948,893, filed 04/09/2018.  Specifically, Figs. 38-43 and the accompanying description starting at col. 16, line 48 and continuing through to col. 21, line 45 in the issued USPN 10,434,389 patent first presents the subject matter related to the various parts of the receptacle and now included in the present claims.  
As to claim 6, although Petersen is silent as to a “brazed bond”, the publication to Jertsen obviates the use of a brazed bond to secure the weight component inside the receptacle.  See paragraph [0072] in Jertsen.  In view of the publication to Jertsen, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Petersen by taking advantage of a known brazing operation, the motivation being to secure the multi-weight component to the receptacle body. 
As to claim 10, here, Petersen lacks an explicit disclosure of “wherein the receptacle further comprises barbing elements configured to interlock with the multi-density weight when the weight is swedged in the receptacle”.  Jertsen shows it to be old in the art to provide a receptacle with barbing elements to securely hold a weight element therein.  See Fig. 15 and paragraph [0061] in Jertsen.  In view of the publication to Jertsen, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Petersen by including barbing elements within the receptacle body (1990) in order to secure the multi-component weight component (1995). 

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figs. 8, 10 and 16-19 showing a toe weight situated within a receptacle in Ritchie;
Fig. 1 and heel and toe weights (38) in Hebreo;
Stokke shows weight (195) fitted within receptacle (190);
Fig. 3 in Jorgensen;
Insert (54) in Fig. 6 of Deng;
Fig. 4 in Tsai;
Figs. 13 and 14 in Shimazaki;
Fig. 4 in Hou;
Figs. 3 and 4 in Yang;
Figs. 6 and 7 in Deshmukh (‘307);
Figs. 5 and 6 in Norimura;
Fig. 2D in Deshmukh (‘451);
Figs. 36 and 43-44 in Gilbert (‘219);
Figs. 2 and 5 in Hirano;
Figs. 7, 9a and 9b in Gilbert (‘237);
Fig. 5 in Nicolette;
Figs. 5 and 12 in Chen;
Figs. 2, 5A in Wahl;
Fig. 4 in Takeda;
Fig. 1 in Vincent;
Figs. 2, 3 in Lu;
Figs. 10 and 17 in Kobayashi (‘705);
Fig. 6 in Kobayashi (‘880);
Figs. 3A-3C in Oldknow and col. 12, line 26 through 14, line 18 show a weight arrangement of interest. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711